Case: 12-30339       Document: 00512063920         Page: 1     Date Filed: 11/27/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        November 27, 2012
                                     No. 12-30339
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

ROBERT LATROY WHITE,

                                                  Plaintiff-Appellant

v.

JOE LAMARTINIERE, Assistant Warden, In His Individual & Official Capacity;
TROY PORET, Assistant Warden, In His Individual & Official Capacity;
UNKNOWN BARR, Assistant Warden, In His Individual & Official Capacity; W.
RICHARDSON, Major, In His Individual & Official Capacity,

                                                  Defendants-Appellees


                   Appeal from the United States District Court
                       for the Middle District of Louisiana
                             USDC No. 3:11-CV-215


Before JONES, DENNIS, and HAYNES, Circuit Judges.
PER CURIAM:*
       Robert Latroy White, Louisiana prisoner # 241145, has filed a motion for
leave to proceed in forma pauperis (IFP) on appeal from the district court’s
dismissal of his 42 U.S.C. § 1983 complaint. The district court denied White’s
IFP motion and certified that the appeal was not taken in good faith. By moving



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-30339     Document: 00512063920      Page: 2   Date Filed: 11/27/2012

                                  No. 12-30339

for IFP status, White is challenging the district court’s certification. See Baugh
v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997).
      As a threshold issue, we must first examine the basis of our jurisdiction.
Mosley v. Cozby, 813 F.2d 659, 660 (5th Cir. 1987). White did not timely file a
notice of appeal within 30 days of the entry of the district court’s order
dismissing his complaint for failure to state a claim and denying his motion to
amend his complaint. See FED. R. APP. P. 4(a)(1)(A). Therefore, we do not have
jurisdiction to review the district court’s order. See Bowles v. Russell, 551 U.S.
205, 214 (2007).
      Although White’s notice of appeal was filed within 30 days of the entry of
the magistrate judge’s denial of his motion to amend, the district court had
already denied the motion to amend and, therefore, the motion was no longer
pending before the magistrate judge at the time that the magistrate judge ruled
on it. See, e.g., 28 U.S.C. § 636(b)(1); see also Smith v. School Bd. of Orange
County, 487 F.3d 1361, 1366 (11th Cir. 2007) (holding that pending objections
to magistrate’s order, which denied plaintiff’s various discovery motions, were
moot in light of district court’s grant of summary judgment for defendant). The
issuance of a redundant order did not provide White with a second opportunity
to appeal. See, e.g., In re Weston, 18 F.3d 860, 863 (10th Cir. 1994) (stating that
the court would not review the appeal of a January order because a December
order remained the final resolution of the matter, independent of subsequent
events).   Further, White would be required to appeal any ruling by the
magistrate judge to the district court first, rather than to this court. See
28 U.S.C. § 636(b)(1). Accordingly, White’s motion for leave to proceed IFP on
appeal is denied, and his appeal is dismissed for lack of jurisdiction. See id.
      MOTION DENIED; APPEAL DISMISSED.




                                        2